                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAMON GARCIA, et al.,                                Case No. 16-cv-04440-WHO
                                                          Plaintiffs,
                                   8
                                                                                              ORDER GRANTING PRELIMINARY
                                                   v.                                         APPROVAL
                                   9

                                  10     MACY'S WEST STORES, INC., et al.,
                                                          Defendants.
                                  11

                                  12          Having fully reviewed the Plaintiffs’ Amended Motion for Preliminary Approval of Class
Northern District of California
 United States District Court




                                  13   Action Settlement, the supporting Points and Authorities, the Supplemental Brief in Support, and

                                  14   the declarations in support, including the Declaration of Armand R. Kizirian (Dkt. No. 115-1), I

                                  15   find as follows:

                                  16          1.        On a preliminary basis, the Settlement Agreement (Amended Joint Stipulation of

                                  17   Class Action Settlement and Release, attached as Exhibit “1” to the Declaration of Michael H.

                                  18   Boyamian), appears to be within the range of reasonableness of a settlement that could ultimately

                                  19   be given final approval by this Court. Defendant XPO Last Mile, Inc. has agreed to pay

                                  20   $3,500,000.00 on behalf of itself and Defendant Macy’s West Stores, Inc. for distribution to the

                                  21   Putative Class Members, Class Representatives, Class Counsel, the Labor Workforce and

                                  22   Development Agency, and the Claims Administrator, in exchange for a release and full and final

                                  23   disposition of this case, as described in the Settlement Agreement.

                                  24          2.        It further appears, on a preliminary basis, that the Settlement is fair and reasonable

                                  25   to Putative Class Members when balanced against the probable outcome of further litigation,

                                  26   liability and damages issues, and potential appeals of rulings concerning the claims arising in the

                                  27   Settlement Period of December 28, 2014 to the present. Sufficient investigation, discovery,

                                  28   research, and litigation has been conducted such that counsel for the Parties at this time are able to
                                   1   reasonably evaluate their respective positions and make reliable recommendations regarding the

                                   2   approval of this Settlement. It further appears that settlement at this time will avoid substantial

                                   3   costs, delay and risks that would be presented by the further prosecution of the litigation. It also

                                   4   appears that the proposed Settlement has been reached as the result of intensive, informed and

                                   5   non-collusive negotiations between the Parties;

                                   6          3.      Accordingly, the Amended Motion for Approval of the Settlement is GRANTED.

                                   7          4.      The following class is conditionally certified for settlement purposes, pending final

                                   8   approval: all individuals who performed services as Drivers and/or Helpers delivering Macy’s

                                   9   products and/or furnishings, who did not sign a Delivery Service Agreement with Defendants, and

                                  10   who were tendered loads at the location identified as the Macy’s Logistics and Operations

                                  11   distribution center, 1208 Whipple Road, Union City, California 94587 between December 28,

                                  12   2014 and the date of this Order.
Northern District of California
 United States District Court




                                  13          5.      The Notice of Proposed Class Action Settlement and Exclusion Form, as revised

                                  14   and attached as Exhibit 1 to the Kizirian Declaration, fully advises Putative Class Members of the

                                  15   proposed Settlement, preliminary Court approval of the proposed Settlement, exclusion and

                                  16   objection timing and procedures, dispute resolution procedures, and the Final Approval Hearing.

                                  17   The Notice, and Notice Plan, comports with all constitutional requirements including those of due

                                  18   process.

                                  19          6.      Accordingly, I approve the proposed Notice for distribution to the Putative Class

                                  20   Member.

                                  21          7.      Upon consideration of the information regarding the work counsel has done in

                                  22   identifying and investigating the claims in this action, counsel’s experience in handling class

                                  23   actions and the type of claims asserted here, counsel’s knowledge of the applicable law, and the

                                  24   resources counsel have committed to representing the Putative Class Members, Michael H.

                                  25   Boyamian, and Armand R. Kizirian of Boyamian Law, Inc., Thomas W. Falvey, of the Law

                                  26   Offices of Thomas W. Falvey, and Joseph M. Lovretovich of JML Law, APLC are hereby

                                  27   appointed as Class Counsel.

                                  28          8.      Upon consideration of the information regarding the efforts of the Named
                                                                                          2
                                   1   Plaintiffs, and the adequacy of their representation of absent class members, Plaintiffs Adrian

                                   2   Valente, Mario Pinon and Mynor Cabrera are hereby appointed as Class Representatives of the

                                   3   Putative Class.

                                   4          9.         KCC Class Action Services, LLC is hereby appointed as the Settlement

                                   5   Administrator for this Settlement.

                                   6          10.        I find that mailing to the present and last known addresses of the Putative Class

                                   7   Members in English and Spanish, the use of radio and newspaper ads in English and Spanish

                                   8   placed throughout the San Francisco Bay Area, and the use of a website constitutes an effective

                                   9   method of notifying Putative Class Members of their rights with respect to the Settlement.

                                  10   ACCORDINGLY, IT IS ORDERED:

                                  11                     (a)    Within fourteen (14) days, Defendant XPO Last Mile, Inc. shall forward to

                                  12          the appointed Claims Administrator, KCC, the Class Information, as that term is defined in
Northern District of California
 United States District Court




                                  13          the Joint Stipulation of Class Action Settlement and Release;

                                  14                     (b)    Within twenty-one (21) days, the Claims Administrator, KCC, shall mail to

                                  15          each member of the Settlement Class, by first class, postage pre-paid, the Notice of Class

                                  16          Action Settlement, Verification Form, Exclusion Form, and a postage-paid envelope

                                  17          addressed to the Claims Administrator. All mailings shall be made to the present and/or

                                  18          last known mailing address of the Putative Class Members based on Defendants’ records

                                  19          or other information known to the Parties, as well as addresses that may be located by the

                                  20          Claims Administrator, who will conduct standard address searches in cases of returned

                                  21          mail. The Court finds that the mailing of notices to Putative Class Members, plus the other

                                  22          efforts, as set forth in this paragraph is the best means practicable by which to reach

                                  23          Putative Class Members and is reasonable and adequate pursuant to all constitutional and

                                  24          statutory requirements including all due process requirements.

                                  25          11.        IT IS FURTHER ORDERED that all:

                                  26                     (a)    Requests for Exclusion and completed Verified Claim Forms must be

                                  27          mailed to the Claims Administrator, postmarked on or before the 120th day after the

                                  28          Notice Packet was mailed to the relevant Putative Class Member, excepting Putative Class
                                                                                           3
                                   1          Members who had Notice Packets re-mailed, who shall have an additional 15 days;

                                   2                  (b)     Objections must be filed with the Court as described in the Class Notice and

                                   3          also served on Class Counsel and on Defense Counsel on or before the 120th day after the

                                   4          Notice Packet was mailed to the relevant Putative Class Member, excepting Putative Class

                                   5          Members who had Notice Packets re-mailed, who shall have an additional 15 days;

                                   6          12.     IT IS FURTHER ORDERED that the Final Approval Hearing shall be held at 2:00

                                   7   p.m., on March 11, 2020, in Courtroom 2, 17th Floor, 450 Golden Gate Avenue, San Francisco,

                                   8   California 94102. At the Final Hearing I will consider final approval of the proposed Settlement

                                   9   and consider the application of Class Counsel for an award of reasonable attorneys’ fees, litigation

                                  10   expenses, Class Representative Service Payments, and for costs of claims administration incurred;

                                  11          13.     IT IS FURTHER ORDERED that all briefs in support of final approval of the

                                  12   Settlement and for Award of Attorneys’ Fees, Costs, Class Representative Service Awards, and
Northern District of California
 United States District Court




                                  13   Putative Class Member Service Awards shall be served and filed with the Court at least 35 days

                                  14   prior to the close of the Exclusion and Objection Period, such that Putative Class Members will be

                                  15   able to review Plaintiffs’ attorneys’ fees request prior to the close of such period.

                                  16          14.     IT IS FURTHER ORDERED that any party to this case, including Putative Class

                                  17   Members, may appear at the Final Approval Hearing in person or by counsel in support of or in

                                  18   opposition to the good faith, fairness, reasonableness, and adequacy of the proposed Settlement,

                                  19   the requested attorneys’ fees and litigation expenses, and any Order of Final Approval and

                                  20   Judgment regarding such Settlement, fees and expenses.

                                  21          15.     IT IS FURTHER ORDERED that in the event of the occurrence of the Effective

                                  22   Date, as defined in the Settlement Agreement, all Putative Class Members, except those who have

                                  23   requested exclusion from the settlement, and their successors shall conclusively be deemed to have

                                  24   given full releases of any and all Released Claims against all Released Parties, as those terms are

                                  25   defined in the Settlement Agreement, and all such Putative Class Members and their successors

                                  26   shall be permanently enjoined and forever barred from asserting any Released Claims against any

                                  27   Released Parties as described by the Settlement Agreement;

                                  28          16.     IT IS FURTHER ORDERED that if, for any reason, I do not execute and file an
                                                                                          4
                                   1   Order of Final Approval, or if the Effective Date does not occur for any reason whatsoever, the

                                   2   proposed Settlement Agreement and the proposed Settlement subject of this Order and all

                                   3   evidence and proceedings had in connection therewith, shall be without prejudice to the status quo

                                   4   ante rights of the parties to the litigation as more specifically set forth in the Settlement

                                   5   Agreement.

                                   6             17.   IT IS FURTHER ORDERED that, pending further order of this Court, all

                                   7   proceedings in this matter except those contemplated herein and in the Settlement Agreement are

                                   8   stayed.

                                   9             18.   The Court expressly reserves the right to continue or otherwise reset the Final

                                  10   Approval Hearing without further notice to the Putative Class Members.

                                  11

                                  12             IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: October 30, 2019

                                  14

                                  15
                                                                                                       William H. Orrick
                                  16                                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                           5
